Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                             
                                          
                                                        Response to Amendment

Drawings 
The drawing filed on 6/15/2020 is accepted by the Examiner.
Based on telephone interview on June 13, 2022, with respect to cancellation of claims 1-134, 140, 149-150, and amended claims 135 and 137, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 135-139, 141-148 and 151-155 now renumbered as 1-18 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (S. Peter Ludwig, Reg No. 25,351), on June 13, 2022, without traverse.

           The amended claims 135 and 137 as follows: 
          Cancel claims 1-134, 140 and 149-150.


           Claims 1-134. (Canceled)
           Claim 135. (Currently Amended) Apparatus for use during a medical intervention in which a tool is used with respect to a portion of a body of a subject, and for use with:
           (a) a 3D imaging device configured to acquire 3D image data of the portion of the subject's body, and
           (b) a 2D imaging device that is unregistered with respect to the subject’s body and configured to sequentially:
           acquire a first 2D image of a distal portion of the tool and the portion of the subject's body from a first view, while the 2D imaging device is disposed at a first pose with respect to the subject’s body,
           be moved to a second pose with respect to the subject’s body, and
           while the 2D imaging device is at the second pose, acquire a second 2D image of the distal portion of the tool and the portion of the subject's body from a second view, and
           (c) a display, 
           the apparatus comprising:
           at least one computer processor configured to:
           calculate a location of the proximal portion of the tool that is disposed outside the subject's body, 
           based upon the calculated location of the proximal portion of the tool, derive a location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data,
           based upon the derived location, drive the display to display an indication of the location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data,
           subsequently:
           receive from the 2D imaging device the first and second 2D images of the distal portion of the tool and the portion of the subject's body,
           register the first and second 2D images of the portion of the subject's body to the 3D image data of the portion of the subject's body,
           identify a location of at least the distal portion of the tool within the first and second 2D images, by means of image processing, 
           based upon the registration of the first and second 2D images of the portion of the subject's body to the 3D image data of the portion of the subject's body, and the identified location of at least the distal portion of the tool within the first and second 2D images, determine the location of at least the distal portion of the tool with respect to the 3D image data of the portion of the subject’s body, and
           based upon the determined location of at least the distal portion of the tool, drive the display to update the indication of the location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data.
           Claim 137. (Currently Amended) The apparatus according to claim 135, the apparatus further including one or more location sensors coupled to the proximal portion of the tool, wherein the at least one computer processor is configured to calculate the location of the proximal portion of the tool that is disposed outside the subject's body by means of the one or more location sensors that are coupled to the proximal portion of the tool.
           Claims 140 and 149-150. (Canceled) 

                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to medical apparatus and methods. Specifically, some applications of the present invention relate to apparatus and20 methods for use in procedures that are performed on skeletal anatomy. 
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Lavallee and Weiss), Lavallee reference is directed to a method for reconstructing a 3D image from 2D X-ray images acquired with an X-ray imaging system, receiving a set of 2D X-ray images of a region of a patient with said X-ray imaging system, and Weiss reference is directed to techniques by which images can be created, analyzed and presented to health care professionals or other individuals or systems. But neither Lavallee nor Weiss, teach or suggest, among other things, “calculate a location of the proximal portion of the tool that is “disposed outside the subject's body”, based upon the calculated location of the proximal portion of the tool, derive a location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data, based upon the derived location, drive the display to display an indication of the location of the distal portion of the tool with respect to the portion of the subject's body, with respect to the 3D image data, subsequently: receive from the 2D imaging device the first and second 2D images of the distal portion of the tool and the portion of the subject’s body, register the first and second 2D images of the portion of the subject's body to the 3D image data of the portion of the subject's body, based upon the determined location of at least the distal portion of the tool, drive the “display to update the indication of the location of the distal portion of the tool” with respect to the portion of the subject's body, with respect to the 3D image data”.
          These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Lavallee and Weiss) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
June 15, 2022